Citation Nr: 1538828	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-16 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES
 
1. Entitlement to an initial compensable evaluation for residuals of a left femur stress fracture with lateral myofascial thigh pain prior to December 15, 1999.
 
2. Entitlement to a compensable rating for residuals of a left femur stress fracture with lateral myofascial thigh pain from December 15, 1999 to October 17, 2007, and in excess of 10 percent thereafter.
 
3. Entitlement to a total disability rating based on individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Oregon Department of Veterans' Affairs
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his spouse

ATTORNEY FOR THE BOARD
 
Matthew Schlickenmaier, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty service from March 1970 to April 1976, of which 228 days were lost. He was convicted by a special court-martial in January 1976, and his sentence included confinement at hard labor for six months.
 
These matters initially came before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Regional Office (RO) in Portland, Oregon.
 
In June 2014, the Veteran testified at a Travel Board hearing before the undersigned. A transcript of the hearing is of record.
 
In December 2014, the Board remanded the appeal for further development, to include obtaining treatment records and an examination. The appeal is once again before the Board.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.
 
The issue of entitlement to an initial compensable evaluation for residuals of a left femur stress fracture with lateral myofascial thigh pain prior to December 15, 1999 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1. Since December 15, 1999, symptoms of the Veteran's left femur stress fracture with lateral myofascial thigh pain have not more nearly approximated limitation of hip flexion to 45 degrees or less; limitation of hip extension to five degrees; limitation of adduction and inability to cross the legs; limitation of rotation and inability to toe-out more than 15 degrees; limitation of abduction with motion lost beyond 10 degrees; flail joint of the hip; malunion, nonunion or fracture of the femur; shortened lower extremity; or ankylosis.
 
2. From December 15, 1999 to October 17, 2007, symptoms of the Veteran's left femur stress fracture with lateral myofascial thigh pain did not include noncompensable limitation of motion objectively confirmed by swelling, muscle spasm, or satisfactory evidence of painful motion.
 
3. A preponderance of the evidence is against finding that the Veteran was unable to obtain and maintain substantially gainful employment due solely to his single service-connected disability.
 
 
CONCLUSIONS OF LAW
 
1. The criteria for a compensable rating from December 15, 1999 to October 17, 2007 for residuals of a left femur stress fracture with lateral myofascial thigh pain, and a rating in excess of 10 percent from October 17, 2007, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5021, 5250-5255 (2015).
 
2. The criteria for a total rating due to unemployability caused by a service-connected disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.1, 4.16 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
As service connection, an initial rating, and an effective date have been assigned in connection with the left femur claim on appeal, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  As to the claim of entitlement to a total disability evaluation based on individual unemployability, in December 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.
 
VA fulfilled its duty to assist the Veteran during the time period relevant to the claims being decided herein by obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations. There is no evidence that additional records have yet to be requested, or that additional examinations are in order.
 
At the June 2014 Travel Board hearing, testimony was elicited by the representative and the undersigned regarding the appellant's symptomatology during and since service, as well as any effect the service-connected disability has on employment; thus the material issues on appeal were fully developed. 38 C.F.R. § 3.103(c)(2) (2015).
 
Pursuant to the Board's December 2014 Remand VA obtained identified treatment records relating to the current appeal, afforded the Veteran VA examinations to evaluate the current severity of the residuals of the left femur stress fracture, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the prior Remand.  Stegall v. West, 11 Vet. App. 268 (1998).
 

Legal Principles and Analysis
 
The Veteran claims both that his left femur disability warrants a higher evaluation and that it has rendered him unemployable.  The Veteran initially filed a claim of entitlement to service connection for a left femur fracture in December 1985.  The RO subsequently denied the claim, the Veteran did not perfect an appeal, and the decision became final.
 
After obtaining service treatment records that were not previously of record, a February 2010 rating decision granted entitlement to service connection for residuals of the left femur stress fracture with lateral thigh myofascial pain, and assigned an effective date of December 20, 1985.  The RO assigned a noncompensable rating for the period prior to October 17, 2007.  For the period since October 17, 2007, the RO assigned a 10 percent evaluation based on objective evidence of painful or limited motion of a major joint.
 
The Veteran claims that his left femur disability rendered him unemployable beginning July 2000.  Thus, while there appear to be some outstanding treatment records prior to that date, because there is a complete record from December 15, 1999 to the present, there is no prejudice to the Veteran in adjudicating the claim for individual unemployability benefits.
 
Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.
 
When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.
 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).
 
Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
The Veteran's left femur disability is currently rated under Diagnostic Codes 5099-5021. 38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5021, myositis (inflammation of muscle tissue) is rated as degenerative arthritis, Diagnostic Code 5003.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When the limitation is noncompensable under those codes, however, a 10 percent rating is warranted for limitation of motion of the joint, provided that limitation of motion is confirmed by swelling, muscle spasm, or satisfactory evidence of painful motion.
 
Under Diagnostic Code 5252, ratings of 10 and 20 percent disabling are warranted for limitation of thigh flexion to 45 degrees and 30 degrees respectively.  38 C.F.R. § 4.71a.
 
Separate ratings relating to the same disability are appropriate in some cases, where such ratings do not result in evaluation of the same manifestation under different diagnostic codes. 38 C.F.R. § 4.14 (2015) (avoidance of pyramiding); VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (allowing for separate ratings for limitation of motion and instability of the knee).  Therefore, other diagnostic codes applicable to evaluation of the thigh must be considered.
 
Diagnostic Code 5251 provides for a maximum 10 percent rating for limitation of extension of the thigh to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5251.
 
Diagnostic Code 5253 provides for a 10 percent rating for impairment of the thigh manifested by limitation of adduction and inability to cross the legs, or by limitation of rotation and inability to toe-out more than 15 degrees of the affected leg. A 20 percent rating is warranted for impairment of the thigh, manifested by limitation of abduction, where motion is lost beyond 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5253.
 
Diagnostic Code 5254 provides for a single maximum evaluation of 80 percent for flail joint of the hip.  38 C.F.R. § 4.71a, Diagnostic Code 5254.
 
Finally, Diagnostic Code 5255 deals with impairment of the femur. 38 C.F.R. § 4.71a, Diagnostic Code 5255.  Under this code, malunion of the femur with slight knee or hip disability warrants a 10 percent disability rating.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent disability rating. 
 
The normal range of motion in the hip is flexion to 125 degrees and abduction to 45 degrees. 38 C.F.R. § 4.71a, Plate II.
 
A July 2000 private treatment record shows left hip motion and strength to be within normal limits.

A September 2000 private treatment record indicates that the Veteran reported that he had to stop working in April 2000 due to a painful right knee work-related injury.
 
A March 2001 private treatment record shows left hip flexion to 100 degrees with the knee extended and to 90 degrees with the knee flexed; adduction to 20 degrees and abduction to 40 degrees. While left hip and knee pain was noted, the examiner stated that it was likely a result of overcompensation from a non-service-connected right knee disorder.
 
An April 2001 private treatment record shows a full range of left hip motion without pain.
 
At a June 2001 VA general medical examination, a VA staff physician diagnosed the Veteran with status post left mid-femur stress fracture.  He observed that while the Veteran had some periodic lower extremity swelling and left leg varicosities, he had "fairly good" lower extremity strength to extension.  Although the examiner also noted that it was difficult for the appellant to walk more than one block, the examiner found that the appellant was obese, and that he had to stop only because of shortness of breath and chest pain.  He also noted that while the Veteran used a cane, he had begun doing so as a result of a July 2000 right knee disorder.   
 
A July 2001 private treatment record shows that while the Veteran walked with an antalgic gait favoring his right lower extremity, he could hop on his left foot, do a stationary jog and he had full lower extremity strength.
 
A May 2003 Social Security Administration record indicates that that agency determined that the Veteran became disabled in May 2002 primarily as a result of osteoarthritis and allied disorders, and as a result of obesity and hyperalimentation.
 
At a November 2007 VA bones examination, the Veteran reported that he could mow the lawn for 15 minutes, vacuum for 20 minutes and wash dishes for 10 minutes until he experienced left hip pain.  He reported increased discomfort when standing more than 15 minutes, walking half a block, squatting, or kneeling. The examiner observed that while service treatment records documented left femur injuries, "it would be mere speculation to estimate specifically how much of the left lower extremity pain is attributable to his left femur abnormalities and injury and how much is from his left hip and knee problems, which did not occur during military service." The examiner noted that the appellant was currently unemployed and had stopped working in 2000 following a left knee injury he received after falling down the stairs at work.  A November 2007 left femur x-ray revealed an intact femur without any identified sequela from the old fracture and no destructive processes noted. The impression was "essentially normal."
 
A November 2008 Social Security Administration disability record shows that the appellant reported that from January 2004 through February 2007, he worked part time as a shuttle driver six to ten hours per day, two to three days per week. He noted that he stopped working only because the employer went out of business.
 
A January 2009 private physical therapy record shows that the Veteran reported his left leg as being shorter and that he experienced left thigh cramps.  The appellant added that his symptoms got worse after standing for more than five minutes, driving for more than 30 minutes and during cold weather. The physical therapist noted that he had an antalgic gait and used a cane.  Left hip flexor and abductor strength were 4 out of 5.  Myofascial trigger point activity was highly reactive, and there was soft tissue tenderness over the left iliopsoas, left adductor magnus, left quadricep, and left sacroiliac.
 
A January 2009 private left femur x-ray revealed a normal left femur. There also was a prominent lateral spur acetabulum may result in femoral acetabular impingement with pincer mechanism, which can lead to accelerated osteoarthritis. Mild superior joint space narrowing and subchondral sclerosis of the acetabulum of the left hip were also noted.
 
In a March 2009 VA Form 9, the Veteran claimed that his inability to ambulate and need for a cane were due to his service-connected left femur disability.
 
A May 2009 private treatment record shows that the left hip had 30 degrees of backward extension, 100 degrees of flexion, 100 degrees of adduction and 40 degrees of abduction.
 
A July 2009 private treatment record shows that the Veteran reported left lateral thigh pain and snapping pain with moving from a sitting to a standing position.  Passive left hip motion included flexion with pain at 90 degrees, extension with pain at 2 degrees, abduction with pain at 30 degrees and external rotation with pain at 35 degrees.
 
A July 2009 private treatment record shows left hip passive range of motion with pain at 120 degrees of flexion, 10 degrees of extension, 45 degrees of abduction, 15 degrees of internal rotation and 45 degrees of external rotation. All left hip movements exhibited strength of 4 out of 5 and decreased myofascial trigger point tenderness over the left hip was noted. The assessment was that the appellant had responded well to physical therapy and had been discharged.
 
At a July 2009 VA joints examination, the Veteran denied experiencing flares, instability, incoordination, falling, dislocation, subluxation, catching, locking, giving way, or swelling.  He stated that the primary problem with his left femur was not weakness, fatigue, lack of endurance, or stiffness, but rather was pain. There was no history of inflammatory arthritis. The left thigh exhibited 50 degrees of external rotation, including after three repetitions with pain in the left groin; 60 degrees of abduction, including after three repetitions with pain in the medial groin; 30 degrees of adduction, including after three repetitions, with increasing pain in the lateral thigh; 70 degrees of active flexion, including after three repetitions; 90 degrees of passive flexion with pain at 70 degrees; 10 degrees of left hip extension, to include after three repetitions and without additional pain. The left lateral thigh was tender to palpation. The left hip and thigh were not limited by fatigue, weakness, lack of endurance, incoordination or effort. 

Although the appellant limped, there were no spasms, focal weakness, guarding, injury, atrophy, deformity, malalignment, incoordination, subluxation, joint instability, abnormal posture or movement, ankylosis, non-organic findings, edema, effusion, redness, heat, or drainage.  The impression was history of mid-shaft left femur fracture with residual myofascial pain on the left lateral thigh and a healed femur without radiologic evidence of a residual abnormality.  The examiner opined that the appellant's low back and buttock pain were unrelated to the service-connected disabilities.  The examiner also clarified that the appellant no longer used a knee brace and that his use of a cane was due to the combination of his service connected left femur stress fracture and to his non-service connected knee, back and foot disorders.  The Veteran did not need to use a cane solely due to his left thigh disability.
 
In a November 2010 claim for a total disability evaluation based on individual unemployability, the Veteran asserted that he became too disabled to work beginning July 2000.
 
At a December 2010 VA bones examination, the examiner noted that an October 2009 MRI revealed a normal pelvis and hips. The appellant reported that he used a cane but denied flare-ups.  He again emphasized that the primary problem was with pain and not weakness, fatigue, lack of endurance, or stiffness.  There was no dislocation, subluxation, gout, rheumatoid or inflammatory arthritis.  The Veteran could walk slowly, and squat about a third of the way from standing with the knees at 50 degrees.  Squatting was limited by back pain, back weakness, and knee pain. The left thigh exhibited 50 degrees of external rotation, to include after three repetitions and without pain.  Left hip flexion was limited to 70 degrees by body habitus and pain; adduction was to 30 degrees, to include after three repetitions and without pain; abduction to 40 degrees.  Left hip extension was limited to 10 degrees by body habitus, stiffness and back pain but not due to fatigue, weakness, lack of endurance, incoordination or effort.  The examiner opined that painful motion of the left hip was primarily related to the back and hip but not the thigh or femur. There was mild tenderness in the lateral left thigh but no malalignment, atrophy or deformity. There was also moderate guarding.  There was no incoordination, instability, or subluxation. The impression was of left femur fracture, clinically healed by X-ray criteria with no significant X-ray abnormality of the left hip or femur. As to any effect on the Veteran's employability, the examiner noted that the Veteran left work following knee and back injuries which occurred on the job in the 1990s and in 2000. Thus, the examiner opined, it would be speculative for the examiner to determine how much of his limitation was specifically due to his left thigh myofascial pain. Still, the examiner observed that the appellant would not be restricted from sedentary employment by his left thigh because his functional limitations included standing for 15 minutes, walking one block, one flight of stair and lifting or carrying 10 pounds.
 
At the June 2014 hearing, the Veteran testified that his femur would "get hot" after traveling or walking, which made it difficult to jump in and out of trucks for his job doing route sales but added that his doctor had taken him from a cane to a knee brace which had improved it. The appellant believed that his left leg prevented him from walking and using stairs and that as he gained weight, the disability got worse.
He also stated that he was receiving Social Security Administration disability benefits in part because of his left femur.
 
At a May 2015 VA examination, a nurse practitioner noted that the Veteran had not walked since November 2014 due to side effects (imbalance) caused by chemotherapy for nonservice connected colon cancer.  The appellant reported that prior to chemotherapy he experienced left hip and thigh pain if he walked about one quarter mile. The appellant denied experiencing left thigh flare-ups or functional impairment. The examiner noted normal range of motion in left hip flexion, extension, abduction, adduction, external and internal rotation. There was pain in abduction but it did not result in any functional loss. There was evidence of pain with weight bearing but no localized tenderness, pain on palpation, or crepitus. After three repetitions, there was functional loss including pain, lack of endurance, but range of motion remained normal and the appellant was not limited in crossing his legs. The examiner opined that pain and lack of endurance would significantly limit functional ability with repeated use but the examiner was unable to describe any limitation in terms of limitation in range of motion. There was normal left hip strength without any muscle atrophy and no ankylosis, malunion or nonunion of the femur. The left thigh was tender to deep palpation of the muscles on the anterior mid-thigh. The Veteran regularly used a walker but he did so as a result of imbalance due to chemotherapy, not his left hip and thigh conditions. Imaging studies were negative for degenerative or traumatic arthritis. May 2015 hip and femur MRIs were normal. 

The examiner opined that because the appellant was very limited in his activity due to chemotherapy, he would be currently considered unemployable due to his multiple medical problems.  The examiner opined, however, that the appellant would not be considered unemployable solely due to his left thigh disorder.  The appellant would not, however, be able to perform employment that required more than 15 minutes of standing, walking, or more than 30 minutes of sitting at a time. X-rays of the left hip and femur were unremarkable.  There was no evidence of any ongoing pathology in those areas.  The left femur fracture was judged to be completely healed and without known residuals.
 
Based on the foregoing, the Board finds that entitlement to an increased rating is not warranted.  Since December 15, 1999, the appellant's left hip exhibited flexion well in excess of 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5252. While there was some variation in left thigh adduction and rotation, there is no evidence indicating that any limitations resulted in an inability to cross the legs or an inability to toe-out more than 15 degrees. Similarly, while there was some variation in left thigh abduction, at no point was motion lost beyond 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5253. There was no evidence of a flail joint, malunion or nonunion of the left hip, fracture of the surgical neck with false joint or ankylosis. 38 C.F.R. § 4.71a, Diagnostic Codes 5254, 5250, 5255. Although the Veteran reported in January 2009 that he believed that his left leg was shorter than the right, and while he is arguably competent to observe some differences in length, there is no indication that he based his conclusion on objective measurement from the anterior superior spine of the ilium to the internal malleolus of the tibia. See 38 C.F.R. § 4.71a, Diagnostic Code 5275 (Note).
 
Aside from one July 2009 private treatment record showing pain at two degrees of left hip extension, left hip extension was consistently in excess of 5 degrees. Given that both the July 2009 VA examination and another private treatment record dated July 2009 showed extension in excess of 5 degrees, the preponderance of the evidence shows that the single July 2009 notation showing left hip extension limited to two degrees was anomalous and not representative of the overall disability picture. As such, entitlement to an increased rating based on limitation of extension is not warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5251. 
 
The Veteran's demonstrated range of motion shows that any limitation of left hip motion would be noncompensable under all the diagnostic codes addressing limitation of motion. When assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.
 
While there is objective evidence of painful left hip motion  since October 17, 2007, the Veteran has been in receipt of a 10 percent rating based on objective evidence of painful motion of a major joint.  An additional rating may not be assigned for the same symptomatology. 38 C.F.R. § 4.14.  Prior to October 17, 2007 the only objective evidence of painful motion was attributed to non-service connected disabilities.
 
Besides the appellant's subjective complaints of pain there is little evidence of other functional impairment that is directly attributable to the left thigh. In July 2009, the Veteran denied experiencing flares, instability, incoordination, falling, dislocation, subluxation, catching, locking, giving way, or swelling.  The appellant has stated that his primary problem was with pain but not weakness, fatigue, lack of endurance, or stiffness.  In December 2010, the appellant again emphasized that the primary problem was with pain but not weakness, fatigue, lack of endurance, or stiffness.
 
Medical professionals have generally attributed the Veteran's use of a cane to either his non-service-connected disabilities alone or to his numerous non-service-connected disabilities any contribution due to left femur fracture residuals is minimal.  To the extent the appellant contends that the need for a cane is primarily due to the left femur, the conclusions of medical professionals are of greater probative value. In light of the above evidence showing that the left femur disability results in little functional impairment, any minimal contribution by the left femur is insufficient to warrant an increased rating.
 
The discussion above reflects that the symptoms of the Veteran's left thigh disability are contemplated by the applicable rating criteria.  The effects of his disability, including painful motion, have been fully considered and are contemplated in the rating schedule. Thus, consideration whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008).  As the left thigh disability is his only service-connected disorder, consideration of any combined effects is not warranted. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).
 
Total Disability Rating Based on Individual Unemployability
 
For VA purposes, total disability exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a).  This regulation provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more. Id.
 
As noted above, the Veteran contends that his service-connected disability has rendered him unemployable since July 2000.  Accordingly, the Board will consider only the period from July 2000 to the present.
 
The Veteran is only service connected for the left femur stress fracture with lateral myofascial thigh pain discussed above. He is thus not eligible for entitlement to a total disability rating based on individual unemployability on a schedular basis because this disability has not been rated as 60 percent disabling since July 2000.
 
Entitlement to a total disability rating based on individual unemployability is warranted under 38 C.F.R. § 4.16(b) regardless of the veteran's disability ratings where the service connected disabilities alone render him unemployable. The Board cannot grant a total disability rating based on individual unemployability under 38 C.F.R. § 4.16(b) in the first instance, but must consider whether a remand for the AOJ to refer the case to the Under Secretary for Benefits or the Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  For the following reasons, the Board finds that a remand for this purpose is not warranted.
 
While the November 2007 VA examiner opined that it would be speculative to estimate the relative contribution from the left femur abnormality alone, the examiner also noted that the appellant had stopped working in 2000 following a postservice left knee injury sustained after falling down the stairs at work. The December 2010 VA examiner similarly concluded that it would be speculative to estimate how much of the Veteran's limitation was specifically due to his left thigh myofascial pain because he left work following nonservice-connected knee and back injuries in the 1990s and in 2000. The December 2010 examiner, however, opined that the Veteran would not be restricted from sedentary employment. The May 2015 VA examiner opined that the appellant would not be considered unemployable solely due to his left thigh disorder.
 
The Social Security Administration determined that the Veteran was disabled primarily due to osteoarthritis and allied disorders, obesity and hyperalimentation. As discussed above, there is no evidence of any osteoarthritis associated with the service connected left femur disability. To the extent the left femur may be considered under the umbrella of "allied disorders," the Board finds this insufficient to outweigh the remaining evidence to the contrary.
 
The Veteran's assertion that his service connected left femur stress fracture with lateral myofascial thigh pain alone has rendered him unemployable is highly questionable in light of the September 2000 private treatment record showing that he reported that he had to stop working in April 2000 due to a nonservice connected painful right knee work-related injury. Indeed, the Veteran's assertion that he has not worked at all since July 2000 appears suspect in light of the November 2008 Social Security Administration record showing that from January 2004 to February 2007, he worked between about 18 to 30 hours per week as a shuttle driver and only stopped working because the business failed. Given these inconsistencies, the Board finds the Veteran's assertions are not credible.
 
The  evidence reflects that the service connected disability alone has not rendered the Veteran unable to obtain and maintain substantially gainful employment at any time since July 2000. Although there is little information in the evidence of record as to employment and educational history, in the November 2010 claim for a total disability evaluation based on individual unemployability due to service connected disorders the Veteran noted that he is a high school graduate and completed two years of college, which indicates that his education and employment history would enable him to obtain sedentary employment. To the extent the Veteran's statements that he is precluded from such employment retain any credibility, the Board finds the opinions of the health care professionals based on examination to be of greater probative weight than the Veteran's lay assertions.
 
Conclusion
 
For the foregoing reasons, the preponderance of the evidence shows that entitlement to a compensable rating for residuals of a left femur stress fracture with lateral myofascial thigh pain from December 15, 1999 to October 17, 2007, and a rating in excess of 10 percent thereafter is not warranted. A preponderance of the evidence is against entitlement to a total disability evaluation based on individual unemployability due to service connected disorders . In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107(b).
 
 
ORDER
 
Entitlement to a compensable rating for residuals of a left femur stress fracture with lateral myofascial thigh pain from December 15, 1999 to October 17, 2007, and in excess of 10 percent thereafter is denied.
 
Entitlement to total disability evaluation based on individual unemployability due to service connected disorders is denied.
 
REMAND
 
Outstanding records need to be obtained for the period prior to December 15, 1999. While the Veteran stated at the June 2014 hearing that he initially started receiving VA treatment around 1996, the earliest VA treatment records associated with the claims file are dated from December 1999. At the hearing, the Veteran also indicated that he had been living in Oregon since 1985. After clarifying the locations of any VA treatment prior to December 15, 1999, the AOJ should associate with the claims folder any outstanding treatment records.
 
The appellant should also be afforded an opportunity to identify or submit any relevant treatment records for the period prior to December 15, 1999.
 
Accordingly, the case is REMANDED for the following action:
 
1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for residuals of a left femur stress fracture with lateral myofascial thigh pain for the period from December 20, 1985 to December 15, 1999. After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file, to include any treatment through pertinent VA medical facilities located in Oregon. If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.
 
2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
3. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


_____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


